Title: To George Washington from Colonel Theodorick Bland, 3 May 1778
From: Bland, Theodorick
To: Washington, George


                    
                        Sr
                        Petersburgh [Va.] May 3d 1778
                    
                    This day fort’night I did myself the Pleasure to Inform Yr Excy of my situation and prospects at this place Since which I have Continued to purchase horses and recruit men the Number of the former now at the Rendezvous is thirty seven, exclusive of what the Several officers who have been lately detachd for that purpose may have bought. I Say lately detachd, as from the dispersed Situation of Men & officers on furlough it has not been in my power till within this week past to collect them all together. I wrote some weeks ago to Yr Excelly informing you that the Cloathing (at least a considerable part of it procured by Col. Temple for the Regt) could not be sent on for want of money to pay the tradesmen, Col. Temple in Yr Excy’s instructions was directed to apply to me and on the first application I wrote to the Board of War & Yr Excy Informing you of the necessity & to the Govr & Council of this state to Borrow (untill it could be remitted from the board of War) £3000 but have as yet recd no answer from either the Governor & Council or the Board of War nor directions from yr Excy what to do the Cloaths consequently  are detaind & the officers who were to conduct them cannot proceed to camp. The recruiting Service goes on Slowly at present here I have only enlisted three men Since my party rendezvouz’d at this place, which makes nine recruits exclusive of those enlisted from the Marching Regts in Camp. Having Recd an order on the treasury of N. Carolina for Great part of the purchase money for the Horses, I am under the dire necessity of making a trip to Newbern in that State and shall in the Interim have Col: Temple or Majr Jameson to act at this place in my absence, from whom untill my Return Yr Excy will be acquainted with the proceedings of the Party under my Command. I am with the greatest respect, Yr Excys most obedt sert
                    
                        Theok Bland
                    
                